DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 11-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1).
 	As to claim 1, Poulos et al. teaches a method of pervasive memory augmentation (Abstract: generates and displays an augmented reality environment in which reminders associated with a particular person may be displayed), the method comprising: in response to a request to augment a memory received via a wearable heads-up display having a field of view, generating one or more processor-readable memory cues that are connected to the memory ([0022]: a mobile device, such as a head-mounted display device, may acquire one or more reminders associated with an end user of the mobile device. The one or more reminders may be determined based on tasks entered into;[0030]: Processor  allows mobile device 19 to execute computer readable instructions stored in memory in order to perform processes discussed herein;[0034]; [0040]; [0087]: user enter one or more reminders); generating a cued content based on the one or more processor-readable memory cues (Abstract: generates and displays an augmented reality environment to an end user in which reminders associated 
 	However, Agrawal teaches pausing presentation of the cued content when notifications are not allowed ([0058]: stop displaying reminders to complete an incomplete task when notifications are not allowed in response to detecting that the incomplete task has been completed and/or in response to a user marking the incomplete task as being completed).
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. by pausing presentation of the cued content when notifications are not allowed as taught by Agrawal in order to stop producing tasks reminders for completed tasks.
 	As to claim 3, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, wherein presenting the cued content in the display space on the spaced repetition schedule begins automatically following generation of the one or more processor-readable memory cues (Poulos et al., [0022]: displaying reminders, each of the one or more reminders may correspond with a reminder frequency (e.g., that a particular reminder is issued every two weeks;[0106]: reminders may be automatically generated;[0030]). 	As to claim 4, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, wherein 
 	As to claim 7, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, further comprising acquiring memory data that describes the memory prior to generating the one or more processor-readable memory cues that are connected to the memory (Poulos et al., [0022]: a mobile device, such as a head-mounted display device, may acquire one or more reminders associated with an end user of the mobile device. The one or more reminders may be determined based on tasks entered into; Abstract: generates and displays an augmented reality environment to an end user in which reminders associated with a particular person may be displayed).  	As to claim 11, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, further comprising receiving a location information of one or more digital assets connected to the memory (Poulos et al., [0086]: one or more reminders correspond with a location associated with the particular task) and retrieving the one or more digital assets using the location information (Poulos et al., [0086]:reminders may be determined based on tasks accessible from a personal information manager, task manager, email application, calendar application, social networking application, online database application, software bug tracking application, issue tracking application, and/or time management application. Each of the one or more reminders may correspond with a location associated with the particular task), wherein generating one or more processor-readable memory cues that are connected to the memory comprises generating the one or more processor-readable memory cues from the one or more digital assets (Poulos et al., [0030];[0085-0086]: generating reminders. Reminders may be 
 	However, Agrawal teaches pausing presentation of the cued content when notifications are not allowed ([0058]: stop displaying reminders to complete an incomplete task when notifications are not allowed in response to detecting that the incomplete task has been completed and/or in response to a user marking the incomplete task as being completed).
   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. by pausing presentation of the cued content when notifications are not allowed as taught by Agrawal in order to stop producing tasks reminders for completed tasks.
 	As to claim 17, Poulos et al.  teaches a system for pervasive memory augmentation (Abstract: generates and displays an augmented reality environment in which reminders associated with a particular person may be displayed), the system comprising: 	a wearable heads-up display having a field of view ([0034]: mobile device 19 comprise a video see-through and/or an optical see-through system) , the wearable heads-up display comprising a display light source ([0064]: microdisplay can be implemented using a transmissive projection technology where 

   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. by pausing presentation of the cued content when notifications are not allowed as taught by Agrawal in order to stop producing tasks reminders for completed tasks.
 	As to claim 18, Poulos et al. in view of Agrawal et al. teaches the system of claim 17, further comprising at least one sensor to capture a sensory input in an environment of the wearable heads-up display (Poulos et al., [0051]: image sensor;[0118]: camera, light sensor, temperature sensor). 	As to claim 19, Poulos et al. in view of Agrawal et al. teaches the system of claim 17, further comprising a support frame that in use is worn on a head of a user (Poulos et al., [0057]: frame 115), wherein the display light source (Poulos et al., [0057];[0064]: microdisplay 120) and processor (Poulos et al., [0057];[0065]: control circuitry 136 control movement of the elements of the microdisplay assembly) are carried by the support frame (Poulos et al., [0057]: frame 115). 	As to claim 20, Poulos et al. in view of Agrawal et al. teaches the system of claim 17, wherein the display light source is a scanning laser projector, a micro-display, or a digital light processing projector (Poulos et al., [0064]: microdisplay).

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1) and in view of Bang et al. (US 2017/0111882 A1).
 	As  to claim 2, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, wherein presenting the cued content in the display space on the spaced repetition schedule comprises presenting the cued content at one of (i) equally spaced time intervals over a set time period (Poulos et al., [0022]:every two weeks), but does not explicitly disclose (ii) unequally spaced time intervals over a set time period, and (iii) progressively expanding time intervals over a set time period. 	However, Bang et al. teaches (ii) unequally spaced time intervals over a set time period ([0113]: increase a period of time of reminder notification), and (iii) progressively expanding time intervals over a set time period ([0113]: increase a period of time of reminder notification).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. in view of Agrawal et al. with unequally spaced time intervals over a set time period, and  progressively expanding time intervals over a set time period as taught by Bang et al. in order to provide a method to control the repetition of notifications.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1) and in view of Grover et al. (US 2019/0179421 A1).
As to claim 8, Poulos et al. in view of Agrawal et al. teaches the method of claim 7, comprises receiving audio data captured in a portion of an environment of the wearable heads-up display by at least one microphone (Poulos et al., [0030];[0039]: one or more microphones for recording sounds), but does not explicitly disclose wherein acquiring memory data comprises receiving audio data during a period in which the memory is made.  

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. in view of Agrawal et al. by receiving audio data during a period in which the memory is made as taught by Grover et al. in order to provide time-based audio reminders.
	 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1) in view of Grover et al. (US 2019/0179421 A1) and further in view of Mehta (US 2015/0193379 A1).
As to claim 9, Poulos in view of Agrawal et al. and Grover et al. teaches the method  as discussed above, but does not explicitly disclose wherein generating one or more processor-readable memory cues that are connected to the memory comprises: causing conversion of the audio data to text data; causing natural language processing of the text data to identify one or more topics and/or keywords in the text data; and causing generation of the one or more processor-readable memory cues from the one or more topics and/or keywords. 	However, Mehta teaches wherein generating one or more processor-readable memory cues that are connected to the memory comprises: causing conversion of the audio data to text data ([0007]: speech input is converted to text); causing natural language processing of the text data to identify one or more topics and/or keywords in the text data ([0007]: text is processed using natural language processing  to determine if text includes a command); and causing generation of the one or more processor-readable memory cues from the one or more topics and/or keywords. ([0007]: command  to create a reminder;[0010]: reminder to remind the user is created).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1) in view of Grover et al. (US 2019/0179421 A1) in view of Mehta (US 2015/0193379 A1) in view of Tricoukes et al. (US 2017/0363874 A1) and further in view of  Xu (US 2018/0234533 A1).  	As to claim 10, Poulos et al. in view of Agrawal et al., Grover et al. and Mehta teaches the method of claim 9, but does not explicitly disclose further comprising receiving the audio data from the at least one microphone by a processor of the wearable heads-up display and transmitting the audio data to a remote device.
However, Tricoukes et al. teaches  further comprising receiving the audio data from the at least one microphone by a processor of the wearable heads-up display and transmitting the audio data to a remote device ([0038]: microphone capture audio data. Audio data is communicated to a server;[0040]).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. in view of Agrawal et al., Grover et al. and Mehta by receiving the audio data from the at least one microphone by a processor of the wearable heads-up display and transmitting the audio data to a remote device as taught by Tricoukes et al. in order to provide versatility.
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2014/0160157 A1) in view of Agrawal (US 2018/0052706 A1) in view of Hamilton et al. (US 8825511 B2) and further in view of Naik et al. (US 2017/0346872 A1). 
 	As to claim 15, Poulos et al. in view of Agrawal et al. teaches the method of claim 1, wherein the memory indicated in the request to augment a memory is selected from a memory of a meeting (Poulos et al., [0024]: meeting), a memory of a future event (Poulos et al., [0024]: next meeting), but does not explicitly disclose a memory of a past event,  a memory of learning material. 	However, Hamilton et al. teaches a memory of a past event (col. 4, lines 49-56: analysis of the user’s past use; col. 7, lines 58-63), a memory of learning material (col. 2, line 62- col. 3, line 13: active learning).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al. in view of Agrawal et al. with a memory of a past 
 	Poulos et al. in view of Agrawal et al. and Hamilton et al. teaches the method as discussed above, but does not explicitly disclose a memory of sensitive information.
 	However, Naik et al. teaches a memory of sensitive information ([0043]: time sensitive information (e.g. calendar reminder)).
 	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Poulos et al.  in view of Agrawal et al. and Hamilton et al. with a memory of sensitive information as taught by Naik et al. in order to present notification to a user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624